Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 1 of 13 Page ID #:471




   1                                                                                            O
   2

   3

   4

   5

   6

   7

   8
   9                              UNITED STATES DISTRICT COURT
  10                            CENTRAL DISTRICT OF CALIFORNIA
  11

  12    KIMBERLY BANKS and CAROL               )        Case No. 20-cv-6208 DDP (RAOx)
        CANTWELL, on behalf of themselves      )
  13    and all others similarly situated,     )        ORDER DENYING IN PART,
  14                                           )        GRANTING IN PART,
                            Plaintiffs,        )        DEFENDANT’S MOTION TO
  15                                           )        DISMISS THE FIRST AMENDED
  16          v.                               )        COMPLAINT
                                               )
  17    R.C. BIGELOW, INC., a corporation; and )        [Dkt. 12]
  18    DOES 1 through 10, inclusive,          )
                                               )
  19                        Defendants.        )
  20

  21          Presently before the court is Defendant’s Motion to Dismiss the First Amended
  22   Complaint, or in the alternative, Motion to Strike First Amended Complaint. (Dkt. 12.)
  23   Having considered the parties’ submissions and heard oral argument, the court grants
  24   the motion in part, denies in part, and adopts the following Order.
  25   I.     BACKGROUND
  26          Plaintiffs Kimberly Banks and Carol Cantwell (collectively, “Plaintiffs”) bring this
  27   putative class action challenging Defendant’s labeling of its tea products. (See First
  28   Amended Complaint (“FAC”), Dkt. 10.) Defendant is R.C. Bigelow, Inc. (“Defendant”), a
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 2 of 13 Page ID #:472




       private corporation headquartered in Fairfield, Connecticut. (Id. ¶ 13.) Defendant’s
   1
       products at issue are tea products including, but not limited to, the following: Bigelow
   2
       Earl Grey Black Tea, Bigelow English Teatime Black Tea, Bigelow Green Tea with Ginger,
   3
       Bigelow Matcha Green with Turmeric, Bigelow Green Tea with Pomegranate, Bigelow
   4
       Green Tea Decaffeinated, Bigelow “Constant Comment” Black Tea, and Bigelow Vanilla
   5

   6   Chai Black Tea (collectively, “Products”). (Id. ¶ 15.) Defendant’s products are sold

   7   throughout the “United States and the State of California by third party retailers such as

   8   grocery chains and large retail outlets.” (Id. ¶ 16.)

   9          Plaintiffs are residents and citizens of California who allege to have purchased

  10   boxes of Defendant’s “Bigelow Earl Grey Black Tea, Bigelow Vanilla Chai Black Tea,

  11   Bigelow ‘Constant Comment’ Black Tea, and Bigelow Matcha Green Tea . . . .” (Id. ¶¶ 8,

  12   9.) In purchasing these products, Plaintiffs allege to have seen and relied on the

  13   statements printed on the product’s packaging, “MANUFACTURED IN THE USA 100%

  14   AMERICAN FAMILY OWNED” and “AMERICA’S CLASSIC”. (Id. ¶¶ 8, 9.) Plaintiffs

  15   allege that their belief that the Products were manufactured in the USA was “an

  16   important factor in [the] decision to purchase [the Products].” (Id. ¶¶ 8, 9.) Plaintiffs

  17   allege that they “would have paid less” for the Products, or “would not have purchased

  18   them at all had [they] known that [the Products] were not manufactured in the USA (i.e.,

  19   that they were made solely from foreign sourced and processed tea).” (Id. ¶¶ 8, 9.)

  20   According to Plaintiffs, the tea leaves which comprise over 90% of the Products are

  21   “grown by tea plantations, and processed by tea processing plants, located in places such

  22   as Sri Lanka and India.” (Id. ¶ 18.) Many of the “additional flavors or spices added to

  23   some of the Products, are also not from the United States.” (Id. ¶ 19.)

  24          Plaintiffs allege that Defendant’s “packaging of the Products is false and deceptive

  25   and likely to mislead reasonable consumers, including Plaintiffs and Class members, [to

  26   believe] that the Products are manufactured in the USA.” (Id. ¶ 31.) Plaintiffs allege that

  27   “American consumers prefer, and are willing to pay more for, American-made
  28                                                  2
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 3 of 13 Page ID #:473




       products.” (Id. ¶ 40.) “Plaintiffs and other consumers would have paid less for the
   1
       Products, or would not have purchased them at all, had they known that the Products
   2
       were and are not manufactured in the USA.” (Id. ¶ 42.) Plaintiffs allege that “Plaintiffs
   3
       and other consumers purchasing the Products have suffered injury in fact and lost
   4
       money as a result of Bigelow’s false and deceptive practices . . . .” (Id.)
   5

   6          Based on the allegations above, Plaintiffs bring this putative class action alleging

   7   violations of (1) Cal. Bus. & Prof. Code § 17533.7; (2) California’s Consumers Legal

   8   Remedies Act (“CLRA”), California Civil Code § 1750, et seq.; (3) California’s False

   9   Advertising Law (“FAL”), Cal. Bus. & Prof. Code § 17500 et seq.; (4) California’s Unfair

  10   Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq.; (5) Breach of Express

  11   Warranty, California Commercial Code § 2313; (6) Breach of Implied Warranty,

  12   California Commercial Code § 2314; (7) Intentional misrepresentation; (8) Negligent

  13   misrepresentation; and (9) Quasi contract/Unjust enrichment/Restitution. (See FAC.)

  14          Defendant presently moves to dismiss all causes of action contending that

  15   Plaintiffs fail to state claims for relief and fail to plead with particularity the

  16   circumstances constituting fraud, or alternatively, to strike the First Amended

  17   Complaint. (Dkt. 12, MTD.) For the reasons set forth below, the court grants the motion

  18   in part and denies in part.

  19   II.    LEGAL STANDARD

  20          A complaint will survive a motion to dismiss when it contains “sufficient factual

  21   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

  22   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

  23   When considering a Rule 12(b)(6) motion, a court must “accept as true all allegations of

  24   material fact and must construe those facts in the light most favorable to the plaintiff.”

  25   Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). Although a complaint need not include

  26   “detailed factual allegations,” it must offer “more than an unadorned, the-defendant-

  27   unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Conclusory allegations or
  28                                                   3
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 4 of 13 Page ID #:474




       allegations that are no more than a statement of a legal conclusion “are not entitled to the
   1
       assumption of truth.” Id. at 679. In other words, a pleading that merely offers “labels
   2
       and conclusions,” a “formulaic recitation of the elements,” or “naked assertions” will not
   3
       be sufficient to state a claim upon which relief can be granted. Id. at 678 (citations and
   4
       internal quotation marks omitted).
   5

   6   III.   DISCUSSION

   7          A. Sufficiency of Plaintiffs’ Causes of Action under the UCL, FAL, and CLRA

   8          Defendant argues that Plaintiffs’ causes of action under the UCL, FAL, and CLRA

   9   fail for three reasons: (1) Plaintiffs’ theory of liability is implausible because no

  10   reasonable consumer would be deceived by the statements “America’s Classic” and

  11   “Manufactured in the USA 100% Family Owned”; (2) the challenged statements are

  12   nonactionable puffery; and (3) the challenged statements are true statements. (See MTD.)

  13          The UCL prohibits “any unlawful, unfair, or fraudulent business act or practice.”

  14   Cal. Bus. & Prof. Code § 17200. “The false advertising law prohibits any ‘unfair,

  15   deceptive, untrue, or misleading advertising.’” Williams v. Gerber Prod. Co., 552 F.3d 934,

  16   938 (9th Cir. 2008) (citing Cal. Bus. & Prof. Code § 17500). The FAL prohibits advertising

  17   that is false and advertising that “although true, is either actually misleading or which

  18   has a capacity, likelihood or tendency to deceive or confuse the public.” Kasky v. Nike,

  19   Inc., 27 Cal. 4th 939, 951 (2002), as modified (May 22, 2002) (citation omitted). “[A]ny

  20   violation of the false advertising law . . . necessarily violates the [UCL].” Id. at 950.

  21   Similarly, “California’s Consumer Legal Remedies Act (‘CLRA’) prohibits ‘unfair

  22   methods of competition and unfair or deceptive acts or practices.’” Williams, 552 F.3d at

  23   938 (quoting Cal. Civ. Code § 1770).

  24          To state a cause of action under California’s consumer protection statutes,

  25   Plaintiffs must plausibly allege that “reasonable consumers” are likely to be deceived by

  26   the advertising. Ebner v. Fresh, Inc., 838 F.3d 958, 965 (9th Cir. 2016). “This requires more

  27   than a mere possibility that [the representation] ‘might conceivably be misunderstood by
  28                                                  4
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 5 of 13 Page ID #:475




       some few consumers viewing it in an unreasonable manner.’” Id. (quoting Lavie v.
   1
       Proctor & Gamble Co., 105 Cal. App. 4th 496, 508 (2003)). The “reasonable consumer
   2
       standard requires a probability that a significant portion of the general consuming public
   3
       or of targeted consumers, acting reasonably in the circumstances, could be misled.” Id.
   4
       (internal quotation and citation omitted). However, generally whether a “business
   5

   6   practice is deceptive will usually be a question of fact not appropriate for decision on

   7   demurrer.” Williams, 552 F.3d at 938-39.

   8          The Products at issue here are sold in similar rectangular boxes with identical

   9   alleged deceptive representations. (FAC ¶ 34.) The top front of the packaging has the

  10   statement “America’s Classic” printed in all caps. (Id.) The word “Bigelow” is in bold

  11   large font centered between the words “America’s” and “Classic”. (Id.) Although the

  12   statement “America’s Classic” is in smaller font, its placement at the top, with the large

  13   bold “Bigelow” between the two words, “America’s” and “Classic,” can plausibly have

  14   the effect of drawing a reasonable consumer’s attention to the statement. (Id.) Further,

  15   on the back of the packaging, styled as a stamp, are the statements “Manufactured in the

  16   USA,” “100%,” and “American Family Owned.” (Id.) The “100%” is larger than the

  17   other two statements. (Id.) The statement “Manufactured in the USA,” is above the large

  18   “100%” and the statement “American Family Owned” is below the large “100%”. (Id.) In

  19   context, a reasonable consumer viewing these statements together could likely be

  20   deceived into believing that the Products are 100% manufactured in the USA and 100%

  21   family owned. In other words, as presented on the package, it is plausible that

  22   reasonable consumers would believe that the “100%” modifies “Manufactured in the

  23   USA” and “American Family Owned.” Collectively, the representations “America’s

  24   Classic”, “Manufactured in the USA,” “100%,” and “American Family Owned”

  25   contribute to the alleged deceptive impression that the Products are manufactured in the

  26   United States. According to Plaintiffs, this representation is false because “none of the

  27   Products contain any tea that was grown or processed in the United States.” (Id. ¶¶ 17-
  28                                                5
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 6 of 13 Page ID #:476




       30.) Plaintiffs further allege that the additional flavors or spices used in the Products also
   1
       “do not come from the United States [ ].” (Id. ¶ 19.) Accepting the allegations as true,
   2
       Plaintiffs’ have plausibly alleged that the representations are likely to deceive reasonable
   3
       consumers.
   4
              At this stage, the court declines to review the statements in isolation to determine
   5

   6   whether the single statement “America’s Classic” is nonactionable puffery. “[E]ven

   7   statements that ‘might be innocuous “puffery” or mere statement of opinion standing

   8   alone may be actionable as an integral part of a representation of material fact when used

   9   to emphasize and induce reliance upon such a representation.’” Coffelt v. Kroger Co., 2017

  10   WL 10543343, *5 (C.D. Cal. Jan. 27, 2017) (quoting Casella v. Webb, 883 F.2d 805, 808 (9th

  11   Cir. 1989)). The statement “America’s Classic” contributes to alleged deceptive

  12   packaging as a whole. See Williams, 552 F.3d at 939 n.3 (holding that the word

  13   “nutritious” “could arguably constitute puffery, . . . [t]his statement certainly contributes,

  14   however, to the deceptive context of the packaging as a whole.”). Therefore, the court

  15   declines to dismiss or strike Plaintiffs’ claims based on “America’s Classic.”

  16          Lastly, whether the statements “Manufactured in the USA” and “100% American

  17   Family Owned” are truthful statements, as Defendant argues, is not an appropriate

  18   consideration at the pleading stage. Plaintiffs have alleged that the Products are not

  19   manufactured in the United States. (Id. ¶¶ 17-30.) Further, “100% American Family

  20   Owned” also contributes to the alleged deceptive packaging as a whole. The court

  21   declines to consider this single representation in isolation. Therefore, the court declines

  22   to strike claims based on the representations “Manufactured in the USA” and “100%

  23   American Family Owned.”

  24          The court concludes that Plaintiffs’ have plausibly alleged causes of action under

  25   the UCL, FAL, and CLRA.

  26   ///

  27   ///
  28                                                 6
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 7 of 13 Page ID #:477




              B. California’s Made in the USA Statute
   1
              Defendant challenges Plaintiffs’ claims under Section 17533.7 arguing, first, that
   2
       “Manufactured in the USA 100% American Family Owned” are true statements. Second,
   3
       that the Products’ labels do not state that the Products were “made” in the United States
   4
       and that the statement is qualifying in and of itself. And third, that the packaging
   5

   6   contains a qualifying statement on the side panel. (MTD at 10-11.)

   7          Section 17533.7 provides, in part, as follows:

   8                 It is unlawful for any person, firm, corporation, or association
                     to sell or offer for sale in this state any merchandise on which
   9                 merchandise or on its container there appears the words
  10                 “Made in U.S.A.,” “Made in America,” “U.S.A.,” or similar
                     words if the merchandise or any article, unit, or part thereof,
  11                 has been entirely or substantially made, manufactured, or
  12                 produced outside of the United States.

  13   Cal. Bus. & Prof. Code § 17533.7 (emphasis added). “The plain meaning of ‘made’ is
  14   ‘artificially produced by a manufacturing process.’ [ ] ‘Manufacture’ means ‘something
  15   made from raw materials by hand or machinery.’ . . . These terms describe the physical
  16   process of transforming raw materials into goods.” Colgan v. Leatherman Tool Grp., Inc.,
  17   135 Cal. App. 4th 663, 685 (2006), as modified on denial of reh’g (Jan. 31, 2006). “[O]ne
  18   would not violate the statute by making, manufacturing, or producing merchandise
  19   solely in the United States even though using raw materials acquired from a foreign
  20
       source.” Benson v. Kwikset Corp., 152 Cal. App. 4th 1254, 1271-72 (2007), as modified on
  21
       denial of reh’g (July 26, 2007).
  22
              As to Defendant’s first argument, as discussed above, at the pleading stage, the
  23
       court must accept the allegations as true. Plaintiffs allege that the raw materials used to
  24
       make the Products are wholly processed outside of the United States. (FAC ¶¶ 17-30.) In
  25
       other words, Plaintiffs allege that the manufacturing using raw materials occurs solely
  26
       outside of the United States. Whether the manufacturing using raw materials occurs
  27

  28                                                 7
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 8 of 13 Page ID #:478




       outside the United States or within the United States is a question of fact that cannot be
   1
       resolved at this stage. Second, Defendant has not cited to any authority for the
   2
       proposition that the term “manufactured” is not within the ambit of Section 17533.7
   3
       simply because it is not the same as the word “made.” Indeed, the statute prohibits the
   4
       use of the words “‘Made in U.S.A.,’ ‘Made in America,’ ‘U.S.A.,’ or similar words” if the
   5

   6   product “has been entirely or substantially made, manufactured, or produced outside of

   7   the United States.” Cal. Bus. & Prof. Code § 17533.7 (emphasis added). The statute

   8   prohibits words other than “made” so long as those words are “similar”. Because Section

   9   17533.7 treats the terms “made” and “manufacture” similarly—these terms describe the

  10   physical process of transforming raw materials into goods—the court rejects Defendant’s

  11   argument that “Manufactured in the USA” is outside of Section 17533.7’s prohibition and

  12   that the word “manufactured” is qualifying in and of itself. See Colgan, 135 Cal. App. at

  13   685 (“The plain meaning of ‘made’ is ‘artificially produced by a manufacturing process.’

  14   [ ] ‘Manufacture’ means ‘something made from raw materials by hand or machinery.’ . . .

  15   These terms describe the physical process of transforming raw materials into goods.”).

  16   Plaintiffs have plausibly alleged that Defendant processes the raw materials used for the

  17   Products solely outside of the United States. (FAC ¶¶ 17-30.) The allegations are

  18   sufficient to raise a cause of action under Section 17533.7.

  19          Third, the court declines to find that the statement that appears on the side of the

  20   packaging in small font, “Blended and Packaged in the U.S.A.,” is a sufficiently

  21   qualifying statement precluding a cause of action under Section 17533.7. As discussed in

  22   detail above, the packaging as a whole could plausibly mislead a reasonable consumer to

  23   believe that the manufacturing, including processing of raw materials, is conducted in

  24   the United States. The court fails to see how this overall impression could be dispelled

  25   by the significantly smaller font statement on the side panel, “Blended and Packaged in

  26   the U.S.A.”.

  27

  28                                                 8
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 9 of 13 Page ID #:479




              The court concludes that Plaintiffs’ theory of liability under Section 17533.7 is
   1
       sufficiently pled.
   2
              C. Misrepresentation claims
   3
              Defendant argues next that Plaintiffs have failed to plead the misrepresentation
   4
       claims with specificity as required under Rule 9(b). (MTD at 18-19.) According to
   5

   6   Defendant, Plaintiffs have not pled the “time, place, and specific content of the false

   7   representations . . . .” (Id. at 19.) “Rule 9(b) serves three purposes: (1) to provide

   8   defendants with adequate notice to allow them to defend the charge and deter plaintiffs

   9   from the filing of complaints ‘as a pretext for the discovery of unknown wrongs’; (2) to

  10   protect those whose reputation would be harmed as a result of being subject to fraud

  11   charges; and (3) to ‘prohibit [ ] plaintiff[s] from unilaterally imposing upon the court, the

  12   parties and society enormous social and economic costs absent some factual basis.’”

  13   Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (quoting In re Stac Elecs. Sec.

  14   Litig., 89 F.3d 1399, 1405 (9th Cir. 1996)).

  15          Here, Plaintiffs have sufficiently pled the misrepresentation claims with specificity

  16   providing Defendant with adequate notice of the charge. Plaintiffs allege that Defendant

  17   has, through its packaging of the Products, deceptively represented that the Products are

  18   manufactured in the USA. (FAC ¶¶ 31-36). Plaintiffs have identified the statements

  19   which they allege are deceptive, the Products on which these statements are found, and

  20   where and when Plaintiffs purchased the Products. (See FAC ¶¶ 8-9.) Further, Plaintiffs

  21   have sufficiently pleaded how Plaintiffs were allegedly deceived—the statements give

  22   the deceptive impression that the Products were manufactured in the USA that based on

  23   these statements, Plaintiffs were induced to pay more for the Products than they

  24   otherwise would have paid. (FAC ¶¶ 8-9, 31-42.) Therefore, Plaintiffs have alleged the

  25

  26

  27

  28                                                  9
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 10 of 13 Page ID #:480




        “particular circumstances” surrounding the representations. See Kearns, 567 F.3d at
    1
        1126. 1
    2
                  D. Motion to Dismiss Claims related to Equitable Relief
    3
                  Based on the Ninth Circuit’s recent decision in Sonner v. Premier Nutrition Corp.,
    4
        971 F.3d 834 (9th Cir. 2020), Defendant moves to dismiss Plaintiffs’ claims for equitable
    5

    6   relief under the CLRA, UCL, and FAL because Plaintiffs have not alleged that they lack

    7   an adequate remedy at law. (MTD at 14.) In Sonner, the Ninth Circuit held that a

    8   plaintiff “must establish she lacks an adequate remedy at law before securing equitable

    9   restitution for past harm under the UCL and CLRA.” Sonner, 971 F.3d at 841. District

   10   courts cases following Sonner have dismissed equitable claims for failure to allege an

   11   inadequate remedy at law. See Zaback v. Kellogg Sales Co., No. 320CV00268BENMSB, 2020

   12   WL 6381987, at *4 (S.D. Cal. Oct. 29, 2020); In re MacBook Keyboard Litigation, Case No. 18-

   13   CV-2813-EJD, 2020 WL 6047253, at *3 (N.D. Cal. Oct. 13, 2020); Krommenhock v. Post Foods,

   14   LLC, Case No. 16-CV-4958-WHO, 2020 WL 6074107, at *1 (N.D. Cal. Sep. 29, 2020); Gibson

   15   v. Jaguar Land Rover N. Am., LLC, Case No. 20-CV-769-CJC, 2020 WL 5492990, at *3 (C.D.

   16   Cal. Sep. 9, 2020).

   17             Plaintiffs do not appear to dispute that where there is an adequate remedy at law,

   18   Plaintiffs cannot seek equitable relief. (Opp. at 20-21.) Instead, Plaintiffs argue that they

   19   have pled that a legal remedy “alone is inadequate for Plaintiffs to obtain complete relief

   20   as Plaintiffs and consumers will suffer irreparable injury in the future, i.e. after damages

   21   are awarded, in the absence of equitable relief.” (Opp. at 20-21 (citing (FAC ¶¶ 10-12).)

   22

   23

   24
        1
         Defendant also argues that Plaintiffs cannot state a claim for negligent representation
        because “the economic loss doctrine acts as a bar to claims for negligence . . . .” (MTD at
   25   19.) The court disagrees. The bar does not apply to claims for negligent representation
   26   because “California law classifies negligent misrepresentation as a species of fraud for
        which economic loss is recoverable.” Zakaria v. Gerber Prod. Co., 2015 WL 3827654, * 11
   27
        (C.D. Cal. June 18, 2015) (internal citations omitted).
   28                                                  10
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 11 of 13 Page ID #:481




        Plaintiffs allege that they “may purchase Bigelow tea products in the future” and “are
    1
        susceptible to reoccurring harm.” (FAC ¶¶ 10, 11.) However, Plaintiffs have failed to
    2
        plausibly allege that a legal remedy for such future harm would be inadequate. See In re
    3
        MacBook Keyboard Litig., No. 5:18-CV-02813-EJD, 2020 WL 6047253, at *1 (N.D. Cal. Oct.
    4
        13, 2020) (explaining that plaintiffs “do not explain why consumers could not sufficiently
    5

    6   be ‘made whole’ by monetary damages.”). Under Sonner, Plaintiffs cannot seek equitable

    7   relief absent plausible allegations that they lack an inadequate legal remedy. Therefore,

    8   Plaintiffs’ equitable claims under the UCL, FAL, and unjust enrichment and request for

    9   equitable relief are dismissed without leave to amend.

   10          E. Express and Implied Warranty

   11          Defendant next challenges the sufficiency of Plaintiffs’ claims for breach of express

   12   and implied warranty. “To prevail on a breach of express warranty claim under

   13   California law, a plaintiff must prove that: (1) the seller’s statements constitute an

   14   affirmation of fact or promise or a description of the goods; (2) the statement was part of

   15   the basis of the bargain; and (3) the warranty was breached.” In re ConAgra Foods, Inc., 90

   16   F.Supp.3d 919, 984 (C.D. Cal. 2015); Weinstat v. Dentsply Int’l, Inc., 180 Cal. App. 4th 1213,

   17   1227 (2010). “Product advertisements, brochures, or packaging can serve to create part of

   18   an express warranty.” Id. at 985 (quoting In re Toyota Motor Corp. Unintended Acceleration

   19   Mktg., Sales Practices, & Products Liab. Litig., 754 F.Supp.2d 1145, 1183 (C.D. Cal. 2010)).

   20   Plaintiffs have sufficiently alleged a breach of express warranty claim. Plaintiffs allege

   21   that the representations “America’s Classic” and “Manufactured in the USA 100% Family

   22   Owned” are affirmations of fact or promises that the Products were made in the USA.

   23   (FAC ¶ 103.) As discussed in detail above, the court concludes that the packaging as a

   24   whole, and the statements viewed in context, are plausibly affirmations or promises that

   25   the Products were manufactured in United States. Plaintiffs allege to have relied on the

   26   representations which formed the basis of the bargain to purchase the Products and that

   27   Defendant breached the express warranty by failing to manufacture the Products in the
   28                                                 11
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 12 of 13 Page ID #:482




        USA. (Id. ¶¶ 106-08.) The allegations sufficiently raise a claim for relief for breach of
    1
        express warranty claim.
    2
               Similarly, Plaintiffs have also sufficiently pleaded the breach of implied warranty
    3
        claim. California Commercial Code § 2314 provides, in part, that “[g]oods to be
    4
        merchantable must be at least such as . . . [c]onform to the promises or affirmations of
    5

    6   fact made on the container or label if any.” Cal. Com. Code § 2314(2)(f). Plaintiffs allege

    7   that Defendant “made an implied promise that the Products were manufactured in the

    8   USA.” (Id. ¶ 114.) Plaintiffs further allege that, because Defendant does not manufacture

    9   the Products in the USA, the Products do not “conform to the promises . . . made on the

   10   container or label.” (Id. ¶ 115.) The allegations plausibly raise a claim for breach of

   11   implied warranty.

   12          F. Standing

   13          Lastly, Defendant argues that Plaintiffs “cannot be allowed to extend their claims

   14   beyond challenging the products they allegedly purchased . . . or those teas identified in

   15   the Complaint with the same three statements Plaintiffs challenge.” (MTD at 24.)

   16   Plaintiffs challenge “all Bigelow tea products which have packaging that represent they

   17   are manufactured in the USA . . .” (FAC ¶ 15.) The parties do not appear to dispute that

   18   Plaintiffs have standing to challenge products which are “substantially similar.” See, e.g.,

   19   In re 5-Hour ENERGY Mktg. & Sales Practices Litig., 2014 WL 5311272, *7 (C.D. Cal. Sept. 4,

   20   2014) (the “prevailing view in the Ninth Circuit is that class action plaintiffs can bring

   21   claims for products they didn’t purchase as long as the products and alleged

   22   misrepresentations are substantially similar.” (internal quotations and citations omitted)).

   23          At the pleading stage, Plaintiffs have identified the products which they challenge

   24   and plausibly allege that the products are substantially similar—the products are all tea

   25   products, all contain identical alleged misrepresentations, and the theory of liability for

   26   all products is the same. To the extent that Defendant seeks to limit the scope of the

   27   products based on material differences, Defendant may raise this issue at the class
   28                                                12
Case 2:20-cv-06208-DDP-RAO Document 22 Filed 05/03/21 Page 13 of 13 Page ID #:483




        certification stage. See e.g., Kosta v. Del Monte Corp., 2013 WL 2147413, * 15 (N.D. Cal. May
    1
        15, 2013) (explaining that “[w]here the allegations indicate sufficient similarity between
    2
        the products, any concerns regarding material differences in the products can be
    3
        addressed at the class certification stage.”).
    4
        IV. CONCLUSION
    5

    6            The motion to dismiss is granted in part, denied in part. The court dismisses

    7   Plaintiffs’ equitable claims and requests for equitable relief without leave to amend.

    8   IT IS SO ORDERED.
    9   Dated:       May 3, 2021
   10                                                         ___________________________________
   11                                                               DEAN D. PREGERSON
   12                                                           UNITED STATES DISTRICT JUDGE
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                                    13
